                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                   FOR THE TERRITORY OF GUAM
 8
     EILEEN MANIBUSAN,                                       CIVIL CASE NO. 19-0150
 9
                                Plaintiff,                   ORDER
10          v.
11
     COMMISSIONER OF SOCIAL SECURITY,
12
                                Defendant.
13

14
                                         I.        INTRODUCTION
15

16          Plaintiff Eileen Manibusan seeks review of the Administrative Law Judge’s (“ALJ”)

17   determination that the Social Security Administration (“SSA”) properly calculated the amount of

18   Ms. Manibusan’s spousal social security benefit. (See Dkt. No. 20-1 at 53–60). Ms. Manibusan
19
     contends that the ALJ erred in applying the formula provided in Section 202 of the Social
20
     Security Act, 42 U.S.C. § 402(q), for individuals eligible for both old-age and spousal benefits.
21
     (Dkt. No. 1.) Having thoroughly considered the ALJ’s decision, the administrative record, the
22
     parties’ memoranda, and all filings, the Court finds oral argument unnecessary and AFFIRMS
23

24   the decision of the ALJ.

25                                           II.   BACKGROUND
26          Ms. Manibusan challenges the SSA’s calculation of her spousal insurance benefit

     ORDER
     CIVIL CASE NO. 19-0150
     PAGE - 1

                 Case 1:19-cv-00150 Document 39 Filed 12/16/20 Page 1 of 6
     amount, as provided in its December 7, 2015 Notice of Award. (Dkt. No. 20-1 at 10.) This
 1

 2   followed her September 7, 2015 application for spousal benefits. (Id. at 79–81.) The relevant

 3   facts of this case are undisputed, are adequately described in the ALJ’s final decision, and will

 4   only be summarized here. (See id. at 53–54.) The ALJ issued its final decision confirming the
 5
     SSA’s calculation of Ms. Manibusan’s spousal benefit on April 17, 2019. (Id. at 53–60.) Prior to
 6
     his final decision, the ALJ issued an initial decision on February 1, 2018, finding that, based on
 7
     the available record, Ms. Manibusan’s monthly spousal benefit should be half that of her
 8
     husband’s benefit. (Id. at 13–16.) The ALJ timely reopened the hearing as provided by 20 C.F.R.
 9

10   § 404.988(a) to supplement the record and then issued a final decision. (Id. at 53–60.) According

11   to the ALJ’s final decision, Ms. Manibusan’s benefit amount should be half of her husband’s
12   benefit less $178.80. (Id. at 56.) The reduction, as provided by 42 U.S.C. § 402(q)(3), results
13
     from Ms. Manibusan’s September 2, 2011 application seeking her own old-age retirement
14
     benefits prior to attaining full retirement age. (Id. at 55–56.) Ms. Manibusan requested a review
15
     of the ALJ’s decision by the Appeals Council, which denied Ms. Manibusan’s request for review
16

17   on October 11, 2019, making the ALJ’s decision the Commissioner’s final decision. (See Dkt.

18   No. 20-1 at 5–9.)

19          Ms. Manibusan now seeks this Court’s review of the Commissioner’s final decision. (See
20   generally Dkt. No. 1.) She argues that the ALJ’s interpretation of 42 U.S.C. § 402(q)(3) is in
21
     error. Ms. Manibusan believes that the reduction should not apply to her because, even though
22
     she applied for her own old-age early retirement benefits, she did not apply for a spousal benefit
23
     until she reached full retirement age. (Dkt. No. 35 at 15–16.) Alternatively, Ms. Manibusan
24

25   contends that if § 402(q)(3) does apply to her, mandating a reduction of her spousal benefit, then

26   she is also entitled to her full old-age benefit, in addition to a reduced spousal benefit. (Dkt. No.


     ORDER
     CIVIL CASE NO. 19-0150
     PAGE - 2

                  Case 1:19-cv-00150 Document 39 Filed 12/16/20 Page 2 of 6
     35 at 6–8.)1
 1

 2                                           III.    ANALYSIS

 3          This Court may set aside the Commissioner’s calculation of social security benefits if the

 4   ALJ’s findings are based on legal error. 42 U.S.C. § 405(g); see Bayliss v. Barnhart, 427 F.3d
 5
     1211, 1214 n.1 (9th Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).
 6
     However, the Court finds no such error here.
 7
            It is undisputed that Ms. Manibusan sought personal old-age social security benefits on
 8
     September 2, 2011—47 months prior to her full retirement age. (Dkt. Nos. 20-1 at 79; 20-2 at 1–
 9

10   6; 30 at 8.) It is also undisputed that on September 7, 2015—when Ms. Manibusan had reached

11   full retirement age—she sought spousal social security benefits. (Dkt. Nos. 20-1 at 79–81; 30 at
12   9.) Section 202 of the Social Security Act provides that, in general, a spouse is entitled to the
13
     greater of her own old-age retirement benefits or 50% of her spouse’s old-age retirement
14
     benefits. 42 U.S.C. § 402(b)(2). But this amount must be reduced if the individual sought
15
     benefits, whether they be old-age or spousal, prior to reaching full retirement age. Id. at § 402(q).
16

17   Ms. Manibusan does not dispute that this reduction applies to her old-age benefits, as provided in

18

19          1
               In her initial briefing to the Court, Ms. Manibusan challenged the procedural basis for
20   the ALJ’s actions and the SSA’s supplementation of the record, as well as the constitutional
     validity of portions of the Social Security Act. (See Dkt. No. 29 at 17–19.) Defendant adequately
21   addressed those issues in its response, which Ms. Manibusan did not challenge in reply.
     (Compare Dkt. No. 30 at 13–16, with Dkt. No. 35 at 4–18.) See Robinson v. D.C., 130 F. Supp.
22
     3d 180, 189 (D.D.C. 2015) (“‘[A] court may treat those arguments that the plaintiff failed to
23   address [in its reply] as conceded.’”) (quoting Hopkins v. Women’s Div., General Bd. of Global
     Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003)). Therefore, the Court will limit its analysis to
24   the arguments challenged in Ms. Manibusan’s brief in opposition and reply. (See generally Dkt.
     No. 35.)
25

26


     ORDER
     CIVIL CASE NO. 19-0150
     PAGE - 3

                    Case 1:19-cv-00150 Document 39 Filed 12/16/20 Page 3 of 6
     § 402(q)(1), but she asserts that it does not apply to her spousal benefits and that the SSA’s
 1

 2   interpretation of § 402(q)(3), upon which it based its determination, is in error. (See generally

 3   Dkt. Nos. 35, 38.) The Court does not find Ms. Manibusan’s argument persuasive.

 4           The plain text of the Act is unambiguous. According to 42 U.S.C. § 402(b)(2), “[e]xcept
 5
     as provided in subsections (k)(5) and (q), [a] wife’s insurance benefit . . . shall be equal to one-
 6
     half of the primary insurance amount of her husband.” According to § 402(q)(3)(A), if “an
 7
     individual is entitled to a wife’s . . . insurance benefit and . . . an old-age insurance benefit . . .
 8
     such wife’s . . . insurance benefit . . . shall be reduced as provided in subparagraph (B), (C), or
 9

10   (D).” Subparagraph (B)(i) provides that a spousal benefit is reduced by the “amount by which

11   [the wife’s] old-age insurance benefit is reduced” and subparagraph (B)(ii) provides that a
12   spousal benefit is further reduced by the “amount by which [the] spousal benefit” is reduced, i.e.,
13
     if the spouse sought spousal benefits prior to attaining her full retirement age. Applying these
14
     provisions to Ms. Manibusan’s undisputed facts results in the following calculation of her
15
     monthly benefit, as of December 2015: $843.60 = $1,022.40 (§ 402(b)(2) amount) – $178.80
16

17   (§ 402(q)(3)(B)(i) amount) – $0 (§ 402(q)(3)(B)(ii) amount)). This is consistent with the ALJ’s

18   final determination. (See Dkt. No. 20-1 at 56.)

19           If the Act were ambiguous, the SSA’s regulations, policies and procedures, and rulings
20   would be relevant in interpreting the Act, and all support the ALJ’s interpretation. As the Ninth
21
     Circuit recently indicated, “[t]he Supreme Court has explained that [the Act’s] ‘complexity, the
22
     vast number of claims that it engenders, and the consequent need for agency expertise and
23
     administrative experience lead us to read the [Act] as delegating to the [SSA] considerable
24

25   authority to fill in, through interpretation, matters of detail related to its administration.’”

26   Lambert v. Saul, 2020 WL 6735633, slip op. at 8 (9th Cir. Nov. 17, 2020) (quoting Barnhart v.


     ORDER
     CIVIL CASE NO. 19-0150
     PAGE - 4

                  Case 1:19-cv-00150 Document 39 Filed 12/16/20 Page 4 of 6
     Walton, 535 U.S. 212, 225 (2002)). This Court must give deference to the SSA’s interpretation
 1

 2   of the Act, as indicated in its regulation. Id. (citing Am. Fed’n of Gov’t Emps. v. FLRA, 204 F.3d

 3   1272, 1274–75 (9th Cir. 2000)). Accordingly, 20 C.F.R. § 404.411 addresses how benefits are

 4   calculated when a person is entitled to two or more benefits. It provides for the reduction of a
 5
     spousal benefit if the individual also previously claimed reduced old-age benefits due to early
 6
     retirement. Id. at § 404.411(d). It then goes on to provide the same reduction formula as
 7
     described in the statutory provisions considered above. Id. at § 404.411(d)(1), (d)(2). The SSA’s
 8
     Program Operations Manual System (“POMS”) provides a similar result. See SSA POMS RS
 9

10   615.020(A)(3). While POMS “does not impose judicially enforceable duties on either this court

11   or the ALJ,” it is “entitled to respect.” Lockwood v. Comm’r Soc. Sec., 616 F.3d 1068, 1073 (9th
12   Cir. 2010); see Warre v. Comm’r Soc. Sec., 439 F.3d 1001, 1005 (9th Cir. 2006) (describing
13
     POMS as having “persuasive authority”). The ALJ’s interpretation of the Act is also in
14
     accordance with a long-standing Social Security Ruling (“SSR”). The SSR describes in detail
15
     how a spousal benefit would be calculated in a fact pattern analogous to Ms. Manibusan’s. See
16

17   Wife’s Ins. Benefit-Simultaneous Entitlement of Wife to Old-Age Ins. Benefits-Benefit Amount,

18   SSR 69-13 (1969). It indicates that the spouse’s benefit must be reduced by the same amount that

19   her old-age benefit was reduced, in light of her decision to seek early retirement benefits. Id. at 3.
20           Ms. Manibusan argues that if her spousal benefit must be reduced, she is entitled to her
21
     full, unreduced old-age benefit in addition to a reduced spousal benefit. (Dkt. No. 35 at 6–15.)
22
     But this is not consistent with the plain language of the Act. According to the Act, “if an
23
     individual is entitled to an old-age benefit . . . and to any other monthly insurance benefit . . .
24

25   such insurance benefit . . . shall be reduced . . . by an equal amount to such old-age . . . benefit

26   (after reduction under such subsection (q)). 42 U.S.C. § 402(k)(3)(A). The SSA’s regulations


     ORDER
     CIVIL CASE NO. 19-0150
     PAGE - 5

                  Case 1:19-cv-00150 Document 39 Filed 12/16/20 Page 5 of 6
     provide for similar treatment, as does POMS. See 20 C.F.R. § 404.407(a); POMS RS 00615.020.
 1

 2   This result is also mirrored in decisions by reviewing courts. See, e.g., Pack v. Colvin, 2016 WL

 3   11467549, slip op. at 2 (S.D. Ind. 2016) (“Benefits are also reduced when an individual receives

 4   retirement benefits as well as spousal benefits, referred to by the Commissioner as ‘simultaneous
 5
     entitlement.’ 20 C.F.R. § 404.407(a).”); see also Cook v. Heckler, 783 F.2d 1168, 1169 n.1 (4th
 6
     Cir. 1986) (According to § 402(k)(3)(A)), an individual otherwise entitled to “both types of
 7
     benefits” is limited to “the larger of the two benefits.”); Horner v. Richardson, 331 F. Supp. 417
 8
     (E.D. Pa. 1971) (similar holding).
 9

10          Therefore, the Court finds that the ALJ did not err in calculating the amount of Ms.

11   Manibusan’s benefit payment.
12                                        IV.    CONCLUSION
13
            For the foregoing reasons, the court AFFIRMS the ALJ’s decision and DISMISSES this
14
     case with prejudice. The Clerk is DIRECTED to enter judgment in Defendant’s favor consistent
15
     with this order.
16

17          DATED this 16th day of December 2020.

18

19

20

21

22

23                                                        John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CIVIL CASE NO. 19-0150
     PAGE - 6

                  Case 1:19-cv-00150 Document 39 Filed 12/16/20 Page 6 of 6
